           Case 2:20-cv-00062-KSM Document 23 Filed 06/23/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ALICE HOLTON,                                                       CIVIL ACTION

          Plaintiff,
                                                                        NO. 2:20-cv-00062-KSM
          v.

    THE BOEING COMPANY,

          Defendant.


                                                     ORDER

         AND NOW, this 23rd day of June 2020, having considered Defendant’s Motion to Dismiss

Plaintiff’s Amended Complaint (Doc. No. 15) and Plaintiff’s opposition thereto (Doc. No. 21), it

is ORDERED that Defendant’s Motion (Doc. No. 15) is GRANTED as follows:

               • Plaintiff’s Amended Complaint (Doc. No. 14) is DISMISSED WITHOUT

                   PREJUDICE;

               • Plaintiff shall have until July 15, 2020 to move for leave to file a second amended

                   complaint;1

               • If Plaintiff does not timely move for leave to file a second amended complaint, the

                   Court will dismiss this case with prejudice.

IT IS SO ORDERED.


                                                                        /s/ Karen Spencer Marston
                                                                        KAREN SPENCER MARSTON, J.




1
  The parties are encouraged to informally exchange the administrative record prior to July 10, 2020, as it appears
the parties agree it would be helpful.
